Title: To James Madison from William Jones, 11 September 1813
From: Jones, William
To: Madison, James


Dear Sir
Navy Depmt Sept. 11. 1813
I enclose a copy of captn Perrys letter of the 2d Inst received this day.
You will perceive he has returned to Sandusky waiting for the movements of Genl Harrison. The following is an extract from Genl Boyds private letter to the War Depmt recd this day. It is dated 5th. Inst. at F’ George.
“Gen Wilkinson arrived late last evening—the fleet is also here—the British fleet in sight.” Official accounts received at the Depmt of State from Consul Hill in Brasil state the certainty of the Essex Frigate being in the Pacific Ocean or the coast of Peru. He had captured disarmed and sent into Lima a Spanish Privateer commissioned as it would appear to capture ⟨Ameri⟩can Vessels many of which had been capt⟨ured⟩ capt Porter it is said remonstrated and demanded redress of the Governor. Mr Hill refers to a letter from Captain Porter which he says he had enclosed to the Depmt of State but which has not come to hand. On the subject of the retaliation for the outrage committed on the person of Penny—The Secretary of State and commissary Gen of Prisoners being both absent I have not the means of carrying into effect the retaliatory measure.
So soon as Gen Mason returns it shall be immediately attended to. Very sincerely and respectfully your Obdt Servt
W Jones
The impression of peace seems to strengthen in our commercial cities. I hope it will have a good effect upon the loan.
British Bills cannot now be had at 15 pCt. dist. Lord Cochran it appears is coming out to command the Naval forces on the American Station.
